DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments, see page 11, filed 05 November 2021, with respect to the restriction of claims 18-21 have been fully considered and are persuasive, particularly in that the elements of Invention II overlap sufficiently with that of Invention I to render the restriction improer.  The restriction requirement of 28 October 2021 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 2019/0129178) in view of Lee (US 2020/0089002).
Regarding claim 1, Patterson discloses an electronic device (see figures 6, 12, 13B, for instance), comprising: a waveguide (1012) having an output coupler ([0037]); a display (540) configured to provide a display image to the waveguide that is coupled out of the waveguide towards an eye box by the output coupler ([0141]-[0143]); a polarization-dependent lens through which a real-world image or a real-world object is viewable (1008, 1508, [0148]-[0151]); a polarization switch (1312, Fig. 12) between the output coupler and the tunable polarization-dependent lens, wherein the polarization switch is configured to alternately switch between: a first state, wherein in the first state 
Lee discloses an electronic device (see figure 2, for instance) comprising an electronic shutter ([0021]), wherein the electronic shutter is configured to switch between a clear state in which the real-world image passes through the electronic shutter and an opaque state in which the real-world image is blocked by the electronic shutter ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electronic shutter of Lee in the device of Patterson, such as to incorporate the functionality of Lee in the Patterson such that in a first state when the electronic shutter is clear, wherein in the first state the polarization switch is configured to allow the real-world image to pass through the polarization-dependent lens to the eye box without being focused by the polarization-dependent lens; and a second state when the electronic shutter is opaque, wherein in the second state the polarization switch is configured to allow the display light to be focused by the polarization-dependent lens while passing to the eye box. The motivation for doing so 
Regarding claim 2, Patterson in view of Lee discloses the electronic device defined in claim 1 wherein the real-world image and has a first linear polarization upon reaching the polarization switch and wherein the display image has the first linear polarization upon reaching the polarization switch ([0111]-[0114]), and wherein the polarization switch is configured to: pass the real-world image through the polarization switch with the first linear polarization when the polarization switch is in the first state ([0111]-[0114]); and pass the display image through the polarization switch while rotating the polarization of the display image from the first linear polarization to a second polarization that is orthogonal to the first linear polarization when the polarization switch is in the second state ([0111]-[0114]).
Regarding claim 3, Patterson in view of Lee disclose the electronic device defined in claim 2 wherein the polarization-dependent lens comprises a liquid crystal lens ([0148]-[0151]).
Regarding claim 4, Patterson in view of Lee disclose the electronic device defined in claim 3 wherein the polarization-dependent lens comprises a liquid crystal lens ([0148]-[0151]) that is configured to focus light with the second linear polarization and is configured to not focus light with the first linear polarization.
Regarding claim 5, Patterson in view of Lee disclose the electronic device defined in claim 4 wherein the electronic shutter (Lee [0124]) comprises an electrically adjustable liquid crystal layer.

Regarding claim 7, Patterson in view of Lee disclose the electronic device defined in claim 6 wherein the electrically adjustable liquid crystal layer (1008) is between the first and second polarizers.
Regarding claim 8, Patterson in view of Lee disclose the electronic device defined in claim 7 wherein the output coupler ([0137]) is between the electrically adjustable liquid crystal layer and the second polarizer (Lee, PO2).
Regarding claim 9, Patterson in view of Lee disclose the electronic device defined in claim 7 wherein the second polarizer (Lee, PO2) is between the electrically adjustable liquid crystal layer and the output coupler ([0137]).
Regarding claim 10, Patterson in view of Lee disclose the electronic device defined in claim 1 wherein the polarization-dependent lens (1008) comprises a fixed birefringent lens that is not electrically adjustable.
Regarding claim 11, Patterson in view of Lee disclose the electronic device defined in claim 1 wherein the polarization-dependent lens (1008) comprises an electrically adjustable lens.
Regarding claim 12, Patterson in view of Lee disclose the electronic device defined in claim 1 further comprising a positive bias lens and a negative bias lens, wherein the electronic shutter (Lee, [0021]), the output coupler, the polarization switch (1312), and the polarization-dependent lens are between the positive bias lens and the negative bias lens ([0148]).

Regarding claim 13, Patterson discloses a head-mounted device (see figure 10, 12 and 13B), comprising: a display (540) configured to output a display image; a waveguide (1012) with an output coupler configured to pass the display image from the display to an eye box ([0137]); a polarization-dependent lens (1008, 1508) interposed between the output coupler and the eye box; a first polarization switch (1312) between the polarization-dependent lens and the output coupler. However, Patterson does not expressly disclose an electrically adjustable shutter having first and second linear polarizers and a second polarization switch between the first and second linear polarizers, wherein the second polarization switch is switchable between a first state in which the electrically adjustable shutter blocks areal-world image from a real-world object from reaching the polarization-dependent lens and a second state in which the electrically adjustable shutter passes the real-world image to the polarization-dependent lens.
Lee discloses an electronic device (see figure 2, for instance) comprising an electrically adjustable shutter ([0021]) having first (PO) and second linear polarizers (PO2) and a second polarization switch (RO2) between the first and second linear polarizers, wherein the second polarization switch (RO2) is switchable between a first state in which the electrically adjustable shutter blocks areal-world image from a real-world object from reaching the polarization-dependent lens and a second state in which the electrically adjustable shutter passes the real-world image to the polarization-dependent lens ([0124]).

Regarding claim 14, Patterson in view of Lee discloses the head-mounted device defined in claim 13 wherein the wherein the first polarization switch (1312) is configured to switch between first and second states in corresponding synchronization with the first and second states of the second polarization switch (Lee, RO2).
Regarding claim 15, Patterson in view of Lee discloses the head-mounted device defined in claim 14 wherein the display (540) is configured to turn off the display image when the second polarization switch (Lee, RO2) is in the second state and is configured to turn on the display image when the second polarization switch is in the first state.
Regarding claim 16, Patterson in view of Lee discloses the head-mounted device defined in claim 15 wherein the display image reaches the first polarization switch (1312) with a first linear polarization when the second polarization switch (RO2) is in the first state and wherein the first polarization switch is configured to rotate the first linear polarization of the display image to a second linear polarization that is orthogonal to the first linear polarization when the first polarization switch (1312) is in the first state.
Regarding claim 17, Patterson in view of Lee discloses the head-mounted device defined in claim 16 wherein the real-world image reaches the first polarization switch (1312) with the first linear polarization when the second polarization switch (Lee, RO2) 
Regarding claim 18, Patterson discloses a head-mounted device (see figures 10, 12 and 13B, for instance), comprising: a display (540); switchable optical components (1312) configured to switch synchronously between a first state and a second state; and a tunable liquid crystal lens(1008, 1508) through which a display image from the display is provided. However, Patterson does not expressly disclose wherein the display image from the display is provided to an eye box during the first state and not the second state and through which a real-world image from a real-world object is provided to the eye box during the second state and not the first state.
Lee discloses an electronic device (see figure 2, for instance) wherein the display image from the display is provided to an eye box during the first state and not the second state (i.e., shutter being closed, [0124]) and through which a real-world image from a real-world object is provided to the eye box during the second state and not the first state (i.e., shutter being open, [0124]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electronic shutter functionality of Lee in the device of Patterson. The motivation for doing so would have been to fully switch between augmented/mixed/virtual reality display and normal real-world viewing mode, while also increasing the resolution of the display, as taught by Lee ([0014]; [0018]; [0108]).

Regarding claim 20, Patterson in view of Lee discloses the head-mounted device defined in claim 19 further comprising: a waveguide (1012) with an output coupler that is configured to pass the display image from the display to the second polarization switch.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Lee, and in further view of Takashi (US 2014/0152926).
Regarding claim 21, Patterson in view of Lee discloses the head-mounted device defined in claim 18. However, Patterson in view of Lee does not expressly disclose wherein the tunable liquid crystal lens has an electrically adjustable lens center position.
Takashi discloses a head-mounted device (see figure, for instance), wherein the tunable liquid crystal lens has an electrically adjustable lens center position ([0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use adjustable lens center positioning as Takashi in the device of Patterson. The motivation for doing so would have been to use conventional positioning methods in the art to obtain optimum position corresponding to the viewpoint of an observer, as taught by Takashi ([0028]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        12/4/2021